FILED
                             NOT FOR PUBLICATION                            JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DIAMOND KING LIM SANTOS, a.k.a.                  No. 09-70095
Diamond Lin Santos,
                                                 Agency No. A070-693-073
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Diamond King Lim Santos, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko

v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the petition for review.

         Substantial evidence supports the agency’s determination that Santos failed

to establish past persecution as a result of the threats the New People’s Army made

to his mother when he was a child. See Hernandez-Ortiz v. Gonzales, 496 F.3d

1042, 1045-46 (9th Cir. 2007). Substantial evidence also supports the agency’s

conclusion that Santos did not establish a clear probability of future persecution

because Santos failed to show his mother’s problems from the threats was closely

tied to him. See Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991).

Accordingly, Santos’ withholding of removal claim fails.

         Substantial evidence also supports the agency’s denial of Santos’ CAT claim

because Santos failed to establish it was more likely than not he would be tortured if

returned to the Philipines. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED.




                                            2                                  09-70095